Citation Nr: 0309103	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  00-16 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318. 


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel




INTRODUCTION

The veteran served from December 1941 to January 1943 and 
from June 1945 to May 1946.  He was a Prisoner of War (POW) 
of the Imperial Japanese Government from May 1942 to January 
1943.  He died in March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2000, a 
statement of the case was issued in May 2000, and a 
substantive appeal was received in July 2000.  

The appellant has not presented detailed argument regarding 
the basis of any 1318 claim although the RO has listed this 
as an issue.  At any rate, it appears that she is attempting 
to reopen her own claim of entitlement to service connection 
for the cause of the veteran's death, not any claim made by 
the veteran during his lifetime.  Therefore, it does not 
appear that the case is subject to the temporary stay on the 
adjudication of claims involving new and material evidence 
resulting from the ruling of the United States Court of 
Appeals for the Federal Circuit in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003). 


FINDINGS OF FACT

1.  By rating decision in May 1981, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death; a notice of disagreement 
was not received to initiate an appeal from that 
determination.   

2.  Evidence received since the May 1981 rating decision is 
not, either by itself of in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fully decide the merits of the 
appellant's claim.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

4.  The evidence of record does not show that the veteran was 
in receipt of or entitled to receive compensation at the time 
of death for a service-connected disability that was rated 
totally disabling for a period of 10 years immediately 
preceding death. 


CONCLUSIONS OF LAW

1.  The May 1981 rating decision which denied entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the May 1981 rating decision 
denying service connection for the cause of the veteran's 
death is not new and material, and the claim for that benefit 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002);  
38 C.F.R. § 3.156(a) (2001).  

3.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 
(West 2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service personnel records, 
private medical records and correspondence from the veteran 
and the appellant .  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for the cause of the 
veteran's death as well as entitlement to DIC.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in January 2001 and May 2001 letters, the 
appellant was effectively furnished notice of the types of 
evidence necessary to substantiate her claims as well as the 
types of evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

Factual Background

Service medical records are not on file.  Attempts have been 
made to retrieve these records without success.  In 
Affidavits for Philippine Army Personnel dated in June 1945 
and April 1946, the veteran denied that he had received any 
wounds or incurred any illnesses while on active duty. 

In an August 1979 letter, the veteran reported that he 
contacted ulcers, hemorrhoids, hypertension and rheumatism 
sometime in 1944 during active duty.  He indicated that he 
received treatment in 1946 from Dr. A. M. 

In a September 1979 Affidavit, M. S. M., reported that her 
husband had treated the veteran beginning in 1949 for a 
stomach ulcer, rheumatism, hemorrhoids and hypertension.  The 
author reported the veteran had indicated that his various 
ailments began in 1944.  The relationship between M. S. M.'s 
husband and the veteran ended in April 1973 when the doctor 
died.  

In an October 1979 statement, the veteran reported that in 
January 1944 he experienced pain and swelling in his anus; in 
May 1944 he began experiencing intermittent stomach pains 
allegedly due to ulcers and also in 1944 he "was afflicted 
with rheumatism."  He further wrote that in March 1945 he 
had headaches and also high blood pressure and in June 1956, 
he was found to have tuberculosis.  

The veteran died in March 1980 due to pulmonary tuberculosis.  
The conditions contributing to the death but not related to 
the disease or condition causing death were reported as being 
chronic arthritis and hypertension.  

In May 1981, the RO denied service connection for the cause 
of the veteran's death.  The RO noted that the service 
medical records did not show any disability that might have 
contributed substantially or materially to the veteran's 
death.  The appellant was informed of the decision of her 
procedural and appellate rights via correspondence dated in 
May 1981.  She requested reconsideration of the denial of 
service connection via correspondence dated in July 1981.  A 
favorable reconsideration was denied in August 1981.  The May 
1981 decision became final in May 1982.  

The appellant submitted copies of the veteran's death 
certificate and also proof of her marriage to the veteran in 
July 1990.  

A copy of a letter written by the veteran and dated in 
October 1979 was received in June 1998.  He reported that he 
experienced problems with his anus in January 1944, problems 
with his stomach in May 1944, rheumatism sometime in 1944, 
headaches in March 1945 and chest pain in 1956 which was 
reported to be tuberculosis.  

A duplicate copy of the veteran's death certificate and a 
certification of the veteran's military service dated in 
April 1998 and proof of the appellant's marriage to the 
veteran were also submitted in June 1998.  

In a July 1999 letter, R. L. M., M.D., reported that she 
started treating the veteran for pulmonary tuberculosis in 
1978 and also for arthritis and an intermittent rise in blood 
pressure.  The physician noted that the veteran had been 
treated by private physicians intermittently since his 
discharge from service.  The physician reported that the 
prior treatment records had been destroyed.  

In a July 2000 statement, the appellant alleged that the 
veteran had heart disease, beriberi, dysentery, malaria, and 
pulmonary tuberculosis while a POW.  

The appellant also submitted duplicate service personnel 
records and documents from the Office of the Local Civilian 
Registrar indicating that the veteran died in March 1980 as a 
result of pulmonary tuberculosis.  

New and Material Criteria and Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death; that it combined to cause death; 
that it aided or lent assistance to the production of death; 
or that there was otherwise a causal relationship between the 
service-connected disability and the veteran's death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A claim by the appellant for entitlement to service 
connection for the cause of the veteran's death was denied by 
rating decision in May 1981.  Although the appellant 
requested the RO to reconsider that decision, she did not 
express any desire to appeal the decision.  In other words, a 
notice of disagreement was not received to initiate an 
appeal, and the May 1981 rating decision became final.  See 
generally 38 U.S.C.A. § 7105.  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.

For purposes of the present appeal, new and material evidence 
was defined by regulation as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

After reviewing the record, the Board finds that new and 
material evidence has not been presented to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death.  The pertinent evidence submitted subsequent 
to the May 1981 RO decision which denied the claim consists 
of duplicate service personnel records, duplicate death 
certificates, documents from the Office of the Local Civilian 
Registrar, a copy of an October 1979 letter written by the 
veteran, a July 1999 letter from a private physician and 
statements from the appellant.  

The service personnel records and the death certificate are 
not new as they were of record at the time of the prior final 
decision.  The records from the Office of the Local Civilian 
Registrar are duplicative of evidence previously considered 
in May 1981.  The October 1979 letter from the veteran is new 
but not material as it is duplicative of a letter previously 
considered in the prior final decision.  

The statements from the appellant are also duplicative of 
claims previously considered in the prior final decision.  To 
the extent that the appellant's statements indicate that the 
veteran had additional medical problems not previously 
alleged at the time of the May 1981 decision, such 
allegations are without probative value.  The appellant is a 
lay person.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The July 1999 letter from the physician is new but not 
material.  The doctor reported that she had treated the 
veteran for pulmonary tuberculosis, arthritis and 
intermittent high blood pressure beginning in 1978.  She 
further indicated that the veteran's past history showed he 
had been treated intermittently since after his discharge but 
these records were destroyed.  This correspondence does not 
link pulmonary tuberculosis, arthritis or high blood pressure 
to active duty but only indicates that the veteran was 
treated for the disorders sometime after his discharge.  Even 
when presuming the credibility of the letter for purposes of 
reopening the claim this evidence does not show that the 
veteran had pulmonary tuberculosis, arthritis or high blood 
pressure which was related to active duty.  It is noted that 
the United States Court of Appeals for Veterans Claims ("the 
Court") has held that additional evidence, which consists of 
records of post-service treatment that do not indicate in any 
way that a condition is service-connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  While 
the evidence in question here is not a record of post-service 
treatment, it is, in fact, a summary of that post-service 
treatment and the Board finds the Court's reasoning from Cox 
applies here as well.  

The evidence submitted subsequent to the May 1981 RO decision 
which denied service connection for the cause of the 
veteran's death does not bear directly and substantially upon 
the specific matter under consideration; is cumulative and 
redundant; and, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.

Criteria and Analysis

A VA claimant may receive section 1318 DIC benefits in the 
same manner as if the death were service-connected, if not 
based on misconduct, under any one of the three following 
theories:  1) If the veteran was in actual receipt of 
compensation at a total disability rating for 10 consecutive 
years preceding death; 2) if the veteran would have been 
entitled to receive such compensation but for clear and 
unmistakable error in previous final RO decisions and certain 
previous final Board decisions; or 3) if, on consideration of 
the evidence in the veteran's claims file or VA custody prior 
to the veteran's death and the law then or subsequently made 
retroactively applicable, the veteran hypothetically would 
have been entitled to receive a total disability rating for a 
period or periods of time, when added to any period during 
which the veteran actually held such a rating, that would 
provide such a rating for at least the 10 years immediately 
preceding the veteran's death.  38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.22; see also Cole v. West, 13 Vet. App. 268 (1999); Marso 
v. West, 13 Vet. App. 260 (1999).  

Consideration of clear and unmistakable error requires that 
the appellant first specifically raise the issue.  See Ruiz 
v. Gober, 10 Vet. App. 352, 357 (1997).  The Court emphasized 
this point again in Cole, supra.  Also, with respect to 
hypothetical entitlement to DIC benefits, the Court held that 
a claimant must set forth how, based on evidence in the 
claims file or under the VA's control at the time of the 
veteran's death and law then applicable, the veteran would 
have been entitled to a total disability rating for the 10 
years immediately preceding his death.  See Cole, supra.

In this case, there was no period during which the veteran 
was rated as totally disabled.  In fact, the veteran was 
never service-connected for anything during his lifetime.  
Thus, the appellant is not entitled to DIC benefits under 
section 1318.  Even under the Court's "hypothetically 
entitled to receive" theory, entitlement to DIC benefits 
under section 1318 would not be warranted as there is no 
persuasive evidence of record to show that the veteran would 
have been entitled to receive a total disability rating for 
the 10 years immediately preceding his death, thus entitling 
his survivor to DIC benefits under section 1318. In fact, the 
appellant has submitted no argument to this effect.  See 
Cole, supra (holding that, as to a section 1318 
"hypothetically entitled to receive" theory, a claimant must 
set forth how, based on the evidence in the veteran's claims 
file, or under VA's control, at the time of the veteran's 
death and the law then applicable, the veteran would have 
been entitled to a total disability rating for the 10 years 
immediately preceding his death).  Similarly, the appellant 
has not raised any argument based on clear and unmistakable 
error.  As such, the Board need not address that matter.  


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

